—Order unanimously affirmed with costs. Memorandum: *923Supreme Court properly denied the motion of defendant Consolidated Rail Corporation, a/k/a Conrail, Conrail, Inc. (Conrail), for summary judgment on its counterclaim seeking contractual indemnification from plaintiff, Precision Electro Minerals Company, Inc. (Precision), with leave to renew following additional discovery. Whether the injuries of Conrail’s employee were caused by a “non-standard condition” within the meaning of section 7.2 of the contract between Conrail and Precision presents a factual issue that cannot be resolved on this record (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Niagara County, Fricano, J. — Summary Judgment.) Present— Pigott, Jr., P. J., Hayes, Wisner, Kehoe and Burns, JJ.